Mr. Justice Sterrett
delivered the opinion of the court,
In response to the prima facie case shown by plaintiffs testimony in chief, defendants gave in evidence a judgment-against him in favor of the Collector of Delinquent Taxes for overdue taxes assessed on the lots in dispute, execution therein, sale and conveyance by the sheriff to C. P. Tiers, one of defendants, and then rested. In rebuttal, plaintiff introduced testimony tending to prove, substantially, the several matters of fact embodied in his second, third and fourth points for charge, to wit: that the defendants acquired title to the lots in controversy at sheriff’s sale for taxes, during plaintiff’s minority'-, by virtue of a parol agreement with Leonard S. Johns his brother, and Col. Duff his guardian, both acting in his behalf; that his said guardian having the right to redeem said title within one year, waived the right of redemption for the purpose of carrying out the arrangement to divest plaintiff’s title and withdraw the proceeds from the grasp of the Orphans’ Court, etc. The testimony was such that the jury would have been warranted in finding these facts; and that the sale was pro*616cured, with assent of the guardian, not with the view of enforcing the judgment for taxes, but for the purpose of divesting plaintiff’s title without authority from the Orphans’ Court, and that defendants acquired the title with full knowledge of the means employed, and their intended purpose. Iu view of the testimony tending to prove these facts, the court was requested to charge the jury that if they found the facts to be as stated in the points, the defendants hold the title and possession thus acquired, as trustees for plaintiff; and iu the absence of any ratification of the transaction by him, after he attained his majority, their verdict should be in his favor. Without, in express terms, refusing to so instruct the jury, the learned judge impliedly did so by affirming defendants’ second point and charging the jury, “that, under the pleading and evidence iff the case, the defendants are entitled to a verdict.” This is complained of as error; and we are of opinion that it was.
. It is not every sale and conveyance of real estate by the-sheriff, that vests iu his vendee ah absolute and indefeasible -title, as against the defendant, in the execution under which the sale is effected. If, for example, execution process is resorted to for the purpose of illegally divesting the title of a minor, or any one not sui juris, and the purchaser, with knowledge of the illegality of the proceedings, acquires the legal title, he holds it in trust for the person whose property is thus sold and conveyed. Or when, by procurement and with the consent of his guardian a minor’s title to realty is divested iu any other mode than that prescribed by law, the purchaser taking title with knowledge of the facts, cannot claim to be the bona fide holder .thereof in his own right, unless.the minor, after attaining his majority, has ratified the sale.. On the contrary, it is equally clear that when such process is used adversely, and for the purpose of enforcing the judgment on which it is issued, and not by procurement for the purpose of divesting the minor’s title, with the concurrence of his guardian but without authority of the Orphans’ Court, the purchaser acquires a complete and indefeasible title. These general principles are so familiar that they scarcely need the citation of authorities.
The powers of a guardian in respect of the sale of a ward’s realty are purely statutory; and, by express terms of the statutes relating thereto, can onlj- be exercised under and subject to the authority and supervision of the Orphans’ Court. As the agent of that court, he derives from it his authority over his ward’s estate: to it he is accountable for his management, and consequently must look to it alone for direction. He can do no act affecting the inheritance: Stoughton’s Appeal, 88 Pa. *617St., 198; nor can lie fix boundaries: Brewer v. Caldwell, 10 S. & R, 114; or, impose a lien on his ward’s realty: Furney’s Appeal, 12 W. N. C., 82; or, change its character so as to bind his ward on attaining his majority; of bind his heirs: Davis’ Appeal, 60 Pa. St., 118. The propriety of selling or encumbering the minor’s realty, how much, if any, should be sold or mortgaged, the prices, terms, etc., are questions which the law expressly leaves to judicial discretion. The guardian is merely the court’s agent to carry its decrees into effect.
It must, of course, be conceded that a minor’s title may be divested by adverse sale on process issuing out of another court; but this is not such a case: Parshall’s Appeal, 65 Pa. St., 224. As we have seen, the jury would have been warranted in finding the guardian was a party to the sale, assenting thereto, and agreeing to let the time for redemption pass. This was-all fully known by defendants before they acquired the legal title. The} were parties to the arrangement and, therefore, not innocent purchasers without notice. The sale was a mere form to divest title, and had no effect on the beneficial interest of the then minor owner. It would be altogether different if the testimony pointed merely to an adverse proceeding to enforce a tax lien. Duff v. Tiers, 15 Pitts. Leg. Journal, 248, as presented to us, was such a case. In that case, arising out of the same judicial sale, but not disclosing the purpose thereof, etc., we decided that a sheriff’s sale, under the Pittsburg Tax Act of March 22d, 1877, and failure to redeem within one year, vests a good title in the purchaser, notwithstanding the owner is a minor. That decision is predicated of a bona fide purchase under adverse process, not of a procured sale, arranged'for the very purpose of divesting the minor’s title, with the assent of his guardian and knowledge of the purchaser, and without any authority from the court that should have ordered and supervised the sale, if such sale was necessary.
It does not appear, nor is it necessary that it should, that the minor’s brother or his guardian intended anything wrong, or prejudicial to his interest, in the transaction. Any one who knows the guardian will exonerate him from anything like bad-faith, or intentional neglect of his ward’s interests. The procurement of a judicial sale on execution, issued by the Court of Common Pleas, for the purpose of divesting the minor’s title, without application to and authority from the Orphans’ Court, was improper and illegal; and, if the defendants acquired the legal title with knowledge of these facts, they should be treated as trustees of that title for the benefit of the then minor, to whom the property belonged. Such a sale was ineffectual to divest his beneficial interest.
*618We réfrain from expressing any opinion as to questions that may possibly arise on the re-trial of the cause.
Judgment reversed, and a venire facias de novo awarded.